Announcement by the President
As you know, on 15 June the European Parliament pronounced that it was in favour of the adoption of the euro by Slovenia from 1 January 2007. Certain technical adaptations are therefore necessary.
Despite the fact that the Treaty does not require it, the Council has chosen to ask for an opinion. The Committee on Economic and Monetary Affairs took the view that a resolution by Parliament was not necessary for that opinion, and Mrs Berès, chairman of that committee, has sent a letter to the President of Ecofin expressing the Committee on Economic and Monetary Affairs' positive opinion of the technical adaptations to be carried out.
We therefore wish our fellow European citizens in Slovenia the best of luck with their new currency.